Powell, J.
1. Primarily tlie declarations of an alleged agent are not admissible to prove the agency. If the agency be otherwise prima facie proved, such declarations then become admissible in corroboration. Jones v. Harrell, 110 Ga. 380, 35 S. E. 690, and cit.
2. If, after the agency is prima facie established, the alleged agent be introduced as a witness and deny the agency, evidence of such declarations is admissible not only to cori'oborate the testimony tending to establish the agency, but also, if the proper foundation be laid, to impeach him as a witness. Jones v. Harrell, supra.
3. Where it is soxxght to show that the defendant’s husband was her agent in transactions with the plaintiff, evidence of transactions with other persons, in which he, with her subsequent ratification, acted as her agent, is not admissible to establish the agency in the transactions with the plaintiff. Conyers v. Ford, 111 Ga. 754, 36 S. E. 947.
4. Admissions made by the defendant to other pei'sons that her husband was her general agent nxay be proved against her.
5. Apaxl from eri'ors of the character indicated in the third headnote, the trial seems to have been fair and fx-ee from substantial eri’or.

Judgment reversed.